Citation Nr: 0522679	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-22 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

2.  Entitlement to service connection for urethritis due to 
acute gonococci. 

3.  Entitlement to service connection for a liver disorder, 
claimed as due to exposure to Agent Orange. 

4.  Entitlement to service connection for impotence, claimed 
as due to exposure to Agent Orange. 

5.  Entitlement to service connection for a metabolic 
disorder, claimed as due to exposure to Agent Orange. 

6.  Entitlement to service connection for fatigue, claimed as 
due to exposure to Agent Orange. 

7.  Entitlement to service connection for hand numbness, 
claimed as due to exposure to Agent Orange. 

8.  Entitlement to service connection for peripheral vascular 
disease, claimed as due to exposure to Agent Orange. 

9.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to Agent Orange.  

10.  Entitlement to an initial rating in excess of 0 percent 
for residuals of shrapnel wound to the right thumb for the 
period from April 5, 1999, to May 18, 2003, and in excess of 
10 percent for the period beginning on May 19, 2003.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That rating decision granted service connection 
for residuals of a shrapnel wound injury to the right thumb, 
and assigned a 10 percent (noncompensable) rating for this 
disability.  The veteran expressed disagreement with the 
initial rating; accordingly, the principles enumerated in 
Fenderson v. West, 12 Vet. App. 119 (1999) with respect to 
"staged ratings" are for application with respect to this 
claim.  This fact has been reflected in the manner in which 
the issue has been listed on the first page herein, and the 
issue has also been listed to reflect the fact that the 
rating for the right thumb disability was increased to 10 
percent during the appellate process at the RO.    

The issue of entitlement to service connection for PTSD 
requires additional development, and will be addressed in the 
Remand portion of this decision. 


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
current disability associated with urethritis, a liver 
disorder, impotence, a metabolic disorder, fatigue, hand 
numbness, peripheral vascular disease or a skin disorder as a 
result of exposure to Agent Orange during service or any in-
service symptomatology or pathology.  

2.  For the period from April 5, 1999, to May 18, 2003, the 
veteran's residuals of a shrapnel wound to the right thumb 
did not include ankylosis; for the period from August 26, 
2002, to May 18, 2003, residuals of a shrapnel wound to the 
right thumb were not manifested by a gap of one to two inches 
(2.5 to 5.1 cm) between the thumb pad and the fingers with 
the thumb attempting to oppose the finger. 

3.  For the period beginning May 19, 2003, residuals of a 
shrapnel wound to the right thumb have not resulted in 
unfavorable ankylosis or limitation of motion manifested by a 
gap of more than two inches (5.1 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers. 



CONCLUSIONS OF LAW

1.  A current disability associated with urethritis, a liver 
disorder, impotence, a metabolic disorder, fatigue, hand 
numbness, peripheral vascular disease or a skin disorder was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred as a result of in-service 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.309(e) (2004).  

2.  The criteria for an initial rating in excess of 0 percent 
for residuals of shrapnel wound to the right thumb for the 
period from April 5, 1999, to May 18, 2003, or in excess of 
10 percent for the period beginning May 19, 2003, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.71a, Diagnostic Codes (DCs) 5224, 5228 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-71 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In October 2001 and September 2004 letters, the RO advised 
the veteran of the VCAA and its effect on his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
August 2000 statement of the case (SOC) and multiple 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the August 2000 
SOC and multiple SSOCs issued by the RO clarified what 
evidence would be required to establish entitlement to the 
benefits sought.  Further, the claims file reflects that the 
veteran has been informed by SSOC of the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims adjudicated herein has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the issues 
adjudicated below.  Thus, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to the claims 
adjudicated herein under the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The U.S. 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Service Connection Issues

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
form a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran contends, including by way of sworn testimony and 
written argument, that that he developed various disabiities 
as a  result of exposure to Agent Orange during his service 
in Vietnam.  VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders:  chloracne or other acneform disease consistent 
with chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

Review of the veteran's service personnel records that have 
been obtained confirms that the veteran served in the 
Republic of Vietnam during the Vietnam era.  Therefore, he is 
presumed to have been exposed to Agent Orange or other 
herbicide agents during that period of service.  The Board 
notes that service connection for diabetes mellitus has been 
granted based on the presumption that it is the result of 
exposure to Agent Orange during service.  

The veteran's service medical records reflect isolated 
references to minor ailments to include a back ache, stomach 
ache, and sore throat.  He was also treated during service 
for acute urethritis due to gonococcus, and what was 
characterized as warts or other growths on the shaft of his 
penis.  The separation examination conducted in September 
1968 was entirely negative, and the only disability listed on 
a medical history compiled at that time was residuals of an 
injury of the right thumb and two subsequent operations due 
to infection.  It was noted that no infection was present at 
the time of separation from service.  

The post-service evidence includes reports from a VA 
examination conducted in December 1999, at which time the 
veteran described the details surrounding an in-service 
injury to the right thumb, a disability for which service 
connection has been granted.  The veteran also referred to 
his in-service genitourinary problem, which was described as 
a vesicle on the glans penis, which was treated by a doctor 
who told him it was probably a fungal infection.  It was 
indicated that the condition was cleared up with some 
"chemical."  Since that time, the veteran described 
recurrences of blisters, to include on the buttocks and head 
of the penis.  He also described fungal infections in the 
groin which were said to not "have anything to do with Agent 
Orange."  

It was also was noted at the time of the December 1999 VA 
examination that the veteran was suffering from a new onset 
of Type II diabetes mellitus.  He described intermittent 
numbness in the toes and tingling in the fingers, and also 
described a "shakiness and tremor of his fingers and toes."  
The examiner stated that some of this symptomatology was 
"related to his nervous tension problem and certainly not 
related to his circulation", as it was noted that his 
peripheral pulses were normal.  It was also indicated that 
there were no sensory deficits in the fingers or toes.  The 
history of penile warts during service that were "burned off 
by a chemical" was discussed, and the veteran contended that 
this "chemical" had entered his bloodstream, which the 
examiner stated he could not verify "one way or the other." 

Upon clinical evaluation at the December 1999 examination, no 
skin lesions were seen anywhere on the veteran's body and the 
genitalia were normal, with no evidence of any skin rash in 
the groin or penis.  The neurological examination was normal 
and the liver was not enlarged, and the examination otherwise 
was entirely negative.  The impression entered by the 
examiner was old shrapnel injury to the right thumb; history 
of a rash on the penis, which the examiner felt was herpetic 
in nature; a prior fungal infection of the groin, not active 
at the present time; new onset of diabetes mellitus, Type II; 
and no peripheral vascular disease, with normal pulses.  It 
was also noted as follows:  "[The veteran] [c]laims to have 
been exposed to Agent Orange, but we have no evidence of it 
and no demonstration of any Agent Orange disease."
Review of the remaining evidence of record reveals no 
objective medical report reflecting that the veteran has a 
current disability identified with any of the conditions for 
which service connection is claimed due to exposure to Agent 
Orange during service, or any other in-service symptomatology 
or pathology.  While the veteran has submitted sworn 
testimony and written contentions asserting that the claimed 
conditions are due to exposure to Agent Orange, and we have 
no reason to doubt his sincerity, he is not deemed 
professionally competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Routen, Espiritu, supra.
As a result, the Board finds that the probative value of the 
veteran's positive evidence is outweighed by the negative 
evidence of record, principally the negative findings and 
opinion from the December 1999 VA examination and the lack of 
any competent medical evidence linking a current disability 
associated with any of the claimed conditions to exposure to 
Agent Orange during service, or to any other in-service 
symptomatology or pathology.  See Gilbert, 1 Vet. App. at 49.  
Therefore, the claims for service connection for urethritis, 
a liver disorder, impotence, a metabolic disorder, fatigue, 
hand numbness, peripheral vascular disease, or a skin 
disorder a must be denied. 
 
III.  Increased Rating Issue

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The provisions for rating disabilities in the individual 
fingers were amended, effective August 26, 2002.  See 67 Fed. 
Reg. 48,784-787 (July 26, 2002).  The relevant evaluation 
requirements effective since August 26, 2002 provide for a 
new diagnostic code which discusses the particular degree of 
limitation of motion of the thumb.  See 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5228 (2004).  Under the old criteria for 
evaluating limitation of motion of the thumb, the veteran 
would have to show ankylosis (frozen joint) of the thumb.  
See 38 C.F.R. § 4.71a, DC 5224.  Favorable ankylosis of the 
thumb warrants a 10 percent rating, and unfavorable ankylosis 
of the thumb warrants a 20 percent rating.  38 C.F.R. § 4.71a 
(2002, 2004).  Id.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health, at 68 (4th ed. 1987)).  

Under the recently codified DC 5228, a 10 percent disability 
rating is assigned for thumb limitation manifested by a gap 
of one to two inches (2.5 to 5.1 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  A 20 percent rating is assigned for thumb 
limitation of motion manifested by a gap of more than two 
inches (5.1 cm) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  No prejudice can 
accrue to the veteran by the application of these criteria 
below, as these criteria were contained in the September 2003 
SSOC provided to him by the RO. 

Where, as in the instant case, a law or regulation 
(particularly pertaining to the Rating Schedule) changes 
after a claim has been filed, but before the administrative 
and/or appeal process has been concluded, both the old and 
new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) (West 2002), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  The 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
before and after the change was made.  See Rhodan v. West, 12 
Vet. App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. 
Oct. 28, 1999) (unpublished opinion) (VA may not apply 
revised schedular criteria to a claim prior to the effective 
date of the pertinent amended regulations).

With the above criteria in mind, the relevant facts will be 
summarized.  As indicated in the Introduction to this 
decision, service connection for a shrapnel wound injury of 
the right thumb was granted by the January 2000 rating 
decision.  A noncompensable rating was assigned effective 
from April 5, 1999, by analogy to DC 5224.  Cited in this 
rating decision was the aforementioned notation on the Report 
of Medical History compiled at the time of an injury of the 
right thumb and two subsequent operations due to infection.  
Also noted were reports from the December 1999 VA examination 
of the right thumb noting an "excellent [surgical] result 
with only minimal stiffness." 

Thereafter, the record reveals reports from a May 2003 VA 
examination of the right thumb, at which time the veteran 
complained of pain at the base of that thumb, with radiation 
to the rest of his hand.  He also reported decreased grip 
strength that forced him to use his left hand for much of his 
work.  Upon clinical evaluation, two scars were noted on the 
thumb, one being 2.5 cm in length located on the lateral side 
of the thumb extending along the proximal phalanx.  There was 
some tenderness to this scar, and there was also some 
tenderness with motion of the metacarpophalangeal joint and 
the interphalangeal joint.  The other scar was on the dorsum 
of the thumb.  This scar was not tender, and measured 3.5 cm 
in length.  

Range-of-motion testing was said to elicit discomfort, with 
motion measured in the interphalangeal joint from 0 to 45 
degrees with no natural hyperextension.  Motion in the 
metacarpophalangeal joint was from 0 to 30 degrees.  There 
was some discomfort with palpation of the carpometacarpal 
joint.  The grip strength of the right hand was 4/5 with 
weakness of the thumb upon gripping.  Pinch strength was 5/5 
with discomfort, and it was noted the veteran could not 
maintain a constant pinch.  Abduction was slightly decreased, 
and the veteran was unable to abduct to the small finger.  
The Tinel's sign at the wrist and at the elbow were negative, 
and the two-point discrimination was slightly long in the 
thumb.  The sensory examination showed slightly decreased 
sharp sensation on the thumb at the palmar surface.  The 
sensory examination was normal on the dorsal surface of the 
thumb.  X-rays showed an internal fixation plate and screws 
used to fix a proximal phalanx fracture.  In reaching his 
diagnostic impression, the examiner noted the veteran had 
limited grip strength which interfered with his work but did 
not "strictly prevent" work.  Following the May 2003 VA 
examination, the rating for the right thumb was increased to 
10 percent by analogy to DC 5228, effective from the date of 
this examination, May 19, 2003.  

The pertinent evidence thereafter includes reports from a 
January 2005 VA examination of the right thumb that 
specifically noted the claims file had been reviewed.  Upon 
examination, the vibratory sense was said to be present but 
dulled over the right thumb, the right thenar eminence, and 
the right first metacarpal phalangeal joint.  The opponens 
functioning was 70 percent of normal in the right thumb, and 
there was 40 degrees of flexion in the right metacarpal 
phalangeal joint.  Flexion was to 60 degrees in the 
interphalangeal joint of the right thumb.  Grip strength in 
the right thumb was to 2/5, and there was decreased sensation 
in areas of the dorsum and radial surface of the right hand 
over the first metacarpal and dorsal side of the thumb.  None 
of the motion testing was said to have resulted in pain, 
weakness, or fatigue.  Incoordination was inferred due to the 
limitation of flexion shown upon examination as set forth 
above.  In assessing the disability in the right hand, the 
examiner stated as follows: 

This veteran has respectable function in 
the right hand with no pain involved on 
various ranges of motion efforts.  It is 
not completely normal.  However, the 
disability is very mild. . . .

The veteran's subjective complaint of 
severe pain in the right hand appears 
inconsistent with the findings in which 
he could carry out all of the motions to 
whatever degree without any evidence of 
pain in the right hand.  

Applying the applicable rating criteria to the facts set 
forth above, the Board concludes that increased compensation 
for the right thumb for an applicable staged-rating period is 
not warranted.  First, with respect to entitlement to 
increased compensation under DC 5224, as there is no evidence 
of ankylosis, a higher rating for any period of time is not 
warrant under these provisions.  As for increased 
compensation under DC 5228, the range of motion in the right 
thumb shown upon the examinations discussed above does not 
even approach a gap of more than two inches, or 5.1 cm, 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  As a result, a rating in 
excess of 10 percent for any time during the pertinent period 
is not warranted under DC 5228.

Moreover, given the assessment of the minimal level of 
disability in the right thumb rendered by the VA physician 
who conducted the January 2005 examination, the Board 
concludes that increased compensation is not warranted under 
any other potentially applicable criteria or under the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
summary, while the Board has also reviewed the claim for an 
increased rating mindful of the guidance of Fenderson and all 
other potentially applicable legal authority, an increased 
rating is not warranted for any portion of the time period in 
question.  

Also considered by the Board have been the provisions of 
38 C.F.R. § 3.321(b)(1), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the Rating Schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter, if warranted, for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2003).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected right thumb disability is shown, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board therefore 
finds that further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

In making the determinations above, the Board recognizes that 
the veteran asserts a much more debilitating condition due to 
his service-connected right thumb disability than was 
demonstrated by the evidence cited above, and the Board fully 
respects the veteran's sincere assertions in this case.  
However, we find the probative weight of this positive 
evidence to be overcome by the more objective negative 
evidence contained in the VA examination reports cited above.  
See Routen, Espiritu, supra; Francisco v. Brown, 7 Vet. App. 
at 55 (1994).  Thus, as the probative weight of the negative 
evidence exceeds that of the positive, the claim must be 
denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to service connection for urethritis due to acute 
gonococci is denied. 

Entitlement to service connection for a liver disorder 
secondary to exposure to Agent Orange is denied. 

Entitlement to service connection for impotence secondary to 
exposure to Agent Orange is denied. 

Entitlement to service connection for a metabolic disorder 
secondary to exposure to Agent Orange is denied. 

Entitlement to service connection for fatigue secondary to 
exposure to Agent Orange is denied.  

Entitlement to service connection for hand numbness secondary 
to exposure to Agent Orange is denied.  

Entitlement to service connection for peripheral vascular 
disease secondary to exposure to Agent Orange is denied. 

Entitlement to service connection for a skin disorder 
secondary to exposure to Agent Orange is denied.  

Entitlement to an initial rating in excess of 0 percent for 
residuals of shrapnel wound to the right thumb for the period 
from April 5, 1999, to May 18, 2003, and  in excess of 10 
percent for the period beginning May 19, 2003, is denied. 


REMAND

The record contains several VA clinical records, including 
reports from extensive psychological testing conducted by VA 
in April 2003, reflecting a diagnosis of PTSD and treatment 
in a PTSD clinic.  However, the stressors asserted by the 
veteran to have resulted in PTSD have not been verified, and 
the RO has not contacted the U.S. Armed Services Center for 
Unit Records Research (CURR) to verify the veteran's 
stressors.

Understandably, the RO has indicated that such verification 
by CURR is not indicated in this case due to the inherently 
unverifiable nature of the veteran's stressors, as review of 
his alleged stressors as set forth at the May 2001 hearing 
and elsewhere shows that they have not been very specific.  
Furthermore, review of the record reveals that, in April 
1999, the RO contacted the veteran and asked him to provide 
the specific information with respect to his claimed 
stressors that would allow for a meaningful attempt to verify 
the stressors.  However, given the diagnoses of PTSD of 
record and the testimony presented by the veteran with 
respect to claimed mortar attacks he suffered during his 
service in Vietnam, particularly when he was stationed at Chu 
Lai; the fear he experienced while encountering people in the 
Vietnamese countryside while delivering supplies; and his 
account of having witnessed wounded persons and dead bodies; 
the Board concludes that further efforts with regard to 
confirming these stressors must be undertaken.  


For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will provide notification 
when further action is required on the part of the veteran.  

1.  Contact the U.S. Armed Services 
Center for Unit Records Research (CURR) 
to determine whether the veteran's duty 
in Vietnam included such events as 
exposure to mortar attacks; the removal 
of bodies; or patrolling dangerous areas 
of the Vietnamese countryside.  In 
contacting this facility, please provide 
CURR with copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment, the most 
importantl being those relative to active 
duty performed in Vietnam from September 
1967 to May 1968 with the 32nd Med. Dep. 
and the 507th Med. Sup. Det. from May 
1968 to September 1968.  

2.  Following the completion of the 
development requested above, the claim 
for service connection for PTSD should be 
readjudicated by the RO.  If this claim 
is denied, the veteran and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on this claim, 
to include a summary of the pertinent 
evidence and applicable law and 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


